Citation Nr: 0320276	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for thoracic outlet 
syndrome.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and R.W.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.  The appellant testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO in August 2001.

In November 2001, the Board issued a decision which denied 
both issues on appeal.  The appellant duly appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).   On April 14, 2003, pursuant to an unopposed motion 
of the Secretary of Veterans Affairs, the Court vacated the 
Board's November 2001 decision and remanded this case to the 
Board. 

On July 10, 2003, the Board wrote to the appellant, with a 
copy to his representative, asking if they had additional 
evidence or argument to submit.  
The appellant responded on July 15, 2003 by stating that he 
had nothing further to submit.  The appellant's accredited 
representative submitted a brief dated July 31, 2003, which 
essentially rested on previous arguments submitted to the 
Board.  


REMAND

In essence, the Secretary's motion for remand found the 
procedural handling of this case by VA was deficient in that 
an adequate notice under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
had not been provided to the appellant.  The Secretary's 
motion specifically referenced 38 U.S.C. § 5103 [as part of 
notice given claimants, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant].  The motion also referred to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
 
In this case, the appellant has not been specifically advised 
in accordance with the VCAA, as interpreted by the Court in 
Quartuccio, as to what evidence would substantiate his 
claims, and if existent, which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must also remand the case because the 
Court has determined that the appellant was provided 
inadequate notice under the VCAA and the Board is without 
authority to correct that deficiency.  

Under the circumstances here presented, this case must be 
remanded to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA must review the claims file, to 
include the Secretary's motion, and 
ensure that all notification required by 
the VCAA is completed.

2.  VBA must then re-adjudicate the issue 
on appeal, to include consideration of 
all evidence of record.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


